1 Fairness Analysis Presentation to the Independent Valuation Committee of the Board of Directors of Kansas City Life Insurance Company October 30, 2015 The information contained herein is of a confidential nature and is intended for the exclusive use of the persons or firm to whom it is furnished by us. Reproduction, publication, or dissemination of portions hereof may not be made without prior approval of Duff & Phelps, LLC. CONFIDENTIAL 2 Transaction Analysis The Proposed Transaction §Duff & Phelps’ understanding of the “Proposed Transaction” is as follows: –The Company intends, subject to approval of its shareholders, to effect a 1-for-250 reverse stock split of its common stock. Shareholders that would otherwise receive less than one full share of common stock would in lieu of receiving a fractional share would receive $52.50 in cash (the “Per Share Consideration”). –Following the reverse stock split, the Company would affect a 250-for-1 forward stock split, returning its outstanding shares to their original pre-split state.
